COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §               No. 08-18-00022-CR
 ANTONIO BARBA DUENAS,
                                                 §                  Appeal from the
                   Appellant,
                                                 §                 41st District Court
 v.
                                                 §             of El Paso County, Texas
 THE STATE OF TEXAS,
                                                 §               (TC# 20100D02223)
                   State.
                                              §
                                            ORDER

       On April 12, 2018, the Court granted Michael R. Gibson’s motion to withdraw as counsel
and gave Appellant, Antonio Barba Duenas, until May 12, 2018 to advise the Court if new
counsel had been retained. As of this day, the Court has not received a response from the
Appellant.

        Therefore, it is ORDERED that the trial court conduct a hearing to determine whether
the Appellant wishes to proceed pro se. The trial court shall enter all necessary orders and/or
findings and make Appellant aware of the dangers and disadvantages of self-representation and
develop evidence as to whether appellant’s apparent decision to relinquish benefits associated
with counsel and to proceed pro se is knowingly and intelligently made under Hubbard v. State,
739 S.W.2d 341 (Tex.Crim.App. 1987)

        The trial court shall forward its findings to the District Clerk of El Paso County, Texas,
on or before June 4, 2018. The District Clerk shall prepare and forward a supplemental clerk’s
record containing the findings and forward the same to this Court on or before June 14, 2018.
Further, the transcription of the hearing shall be prepared, certified and filed with this Court on
or before June 14, 2018.

       IT IS SO ORDERED this 15th day of May, 2018.


                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.